 

Exhibit 10 (iii)(A)

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

AGREEMENT made this 26th day of February, 2013, by and among Drew Industries
Incorporated, a Delaware Corporation, (“Drew”), Lippert Components
Manufacturing, Inc., a Delaware corporation (“LCM”), Kinro Manufacturing, Inc.,
a Delaware corporation (“KMI,” and together with LCM, the “Corporations”) and
Jason D. Lippert (the “Executive”).

 

W I T N E S S E T H:




WHEREAS, on April 9, 2012, LCM, KMI and the Executive entered into an Executive
Employment and Non-Competition Agreement (the “Initial Agreement”); and

 

WHEREAS, the Executive has served as Chairman and Chief Executive Officer of
Lippert Components, Inc. (“LCI”), parent of LCM, and all other entities of which
LCI is a direct or indirect parent or partner, excluding Lippert Holding, Inc.,
(collectively, the “LCI Entities) and as Chairman and Chief Executive Officer of
Kinro, Inc., parent of KMI, and all other entities of which Kinro is a direct or
indirect parent or partner, excluding Kinro Holding, Inc. (collectively, the
“Kinro Entities”); and

 

WHEREAS, the Executive has been appointed to serve as Chief Executive Officer of
Drew, parent of LCM and KMI, effective May 10, 2013; and

 

WHEREAS, Drew, the Corporations and the Executive have agreed on certain
compensation and benefits to be provided to the Executive through December 31,
2014 in consideration for his services to Drew, the LCI Entities and the Kinro
Entities; and

 

WHEREAS, Drew and the Corporations, do not wish the Executive to compete against
Drew, the LCI Entities or the Kinro Entities,

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed as follows:

 

1.     Employment. Drew hereby employs the Executive and the Executive hereby
agrees to serve Drew, and the Corporations, as Chief Executive Officer of Drew
and Chairman and Chief Executive Officer of the Corporations. The Executive will
perform his duties for Drew, the LCI Entities and the Kinro Entities at their
principal executive offices in Goshen, Indiana. Relocation of such executive
offices shall be subject to approval of the Board of Directors of Drew, and the
Executive shall at no time be required to change the locale of his residence
without his consent.

 

2.     Term. The term of this Agreement shall commence May 10, 2013 and
terminate December 31, 2014 (the “Term”); provided, however, that to the extent
that compensation provisions of the Initial Agreement relate to the balance of
the Term of this Agreement, such provisions shall remain in effect, as the
context requires.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Duties. During the Term, the Executive shall exert his best efforts and,
subject to the terms and provisions hereof, shall devote substantially all of
his time, attention, skills and efforts to the business and affairs of Drew, the
LCI Entities and the Kinro Entities and will use his best efforts to promote the
interests thereof. Consistent with the foregoing, the Executive shall not be
precluded from giving appropriate attention to his personal and financial
affairs. The Executive shall act in accordance with the policies of Drew and the
Corporations as determined from time-to-time by their respective Boards of
Directors consistent with this Agreement, and shall perform such services and
duties as such Boards of Directors may from time-to-time direct consistent with
this Agreement. Performance of the Executive’s services will be reviewed
annually by the Drew Compensation Committee.

 

4.     Base Salary. Drew and the Corporations agree to pay the Executive for his
services hereunder aggregate salary (“Base Salary”) of Eight Hundred Thousand
($800,000) Dollars each year during the Term, payable according to the customary
payroll practices of the Corporations.

 

5.     Performance-based Incentive Compensation.

 

5.1     Annual Incentive Compensation. In addition to the Base Salary, and
subject to Section 5.4 hereof, the Executive shall be entitled to receive, for
each year during the Term, performance-based profit incentive compensation (the
“RONA Bonus”) as follows:

 

5.1.1     An amount equal to three (3.0%) percent of the Operating Profits (as
defined herein) in excess of eighteen (18%) percent of Average Net Assets (as
defined herein) and up to twenty one (21%) percent of Average Net Assets; plus

 

5.1.2     An amount equal to four (4.0%) percent of the Operating Profits in
excess of twenty one (21%) percent of Average Net Assets and up to twenty four
(24%) percent of Average Net Assets; plus

 

5.1.3     An amount equal to five (5%) percent of the Operating Profits in
excess of twenty four (24%) percent of Average Net Assets.

 

5.2     Long-term Incentive Compensation. In addition to the Base Salary and
RONA Bonus, the Executive shall be entitled to receive at the beginning of each
year that this Agreement remains in effect a performance-based long-term
incentive award (the “LTI Award”) pursuant to which the Executive can earn up to
50,000 shares of Drew Common Stock (the “LTI Shares”) during each Applicable
Measurement Period (as defined herein). The LTI Shares can be earned as follows:

 

5.2.1      if Adjusted EPS (as defined herein) for the second year of the
Applicable Measurement Period exceeds the Benchmark EPS (as defined herein) by
more than twelve and one-half (12.5%) percent, then the Executive will be
entitled to receive up to 17,000 LTI Shares in proportion to the percentage
increase in such Adjusted EPS over 12.5% up to a percentage increase of twenty
five (25%) percent; plus

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

5.2.2     if Adjusted EPS for the third year of the Applicable Measurement
Period exceeds the Benchmark EPS by more than twenty (20%) percent, then the
Executive will be entitled to receive LTI Shares in proportion to the percentage
increase in such Adjusted EPS over 20% up to a percentage increase of forty
(40%) percent, less the number of LTI Shares received with respect to the second
year of the Applicable Measurement Period.

 

5.2.3     Any LTI Shares received by the Executive with respect to the second
year of the Applicable Measurement Period cannot be disposed of until the
expiration of one year from the date of issue; and all or any LTI Shares
received by the Executive with respect to the third year of the Applicable
Measurement Period can be disposed of at any time after issue; provided,
however, that, in each case, the Executive is in compliance with Drew’s stock
ownership requirements following such disposition.

 

5.2.4     Each year that this Agreement remains in effect, the Drew Compensation
Committee will grant to the Executive deferred stock units (“DSUs”) representing
Eleven Thousand Two Hundred (11,200) shares of Drew Common Stock. One-half of
such DSUs will vest at the rate of twenty (20%) percent each year commencing one
year from the date of grant. One-half of such DSUs will vest at the rate of two
(2%) percent for each one ($0.01) cent increase in Adjusted EPS for any year in
the five years following the year in which such DSUs were granted (the “Vesting
Period”); over Adjusted EPS for the year for which the DSUs are granted as
estimated in good faith by Drew’s Compensation Committee at its regular meeting
during the fourth quarter of such year; provided, however, that (i) no DSUs will
vest for any year for which Adjusted EPS is less than the highest Adjusted EPS
for any prior year in the Vesting Period, and (ii) DSUs will vest only to the
extent that Adjusted EPS for any year in the Vesting Period exceeds the highest
Adjusted EPS for any prior year in the Vesting Period.

 

5.3     For purposes of this Agreement:

 

5.3.1     The term “Operating Profits” means the consolidated income of the LCI
Entities and the Kinro Entities combined, calculated before: (i) interest and
accretion expense, (ii) interest or dividend income, (iii) intercompany
administrative fees charged by Drew to any of the LCI Entities or the Kinro
Entities, (iv) taxes based on income, (v) extraordinary items determined in
accordance with generally accepted accounting principles, and (vii) the
cumulative effect of a change in accounting principles;

 

5.3.2     The term “Average Net Assets” means, with respect to the LCI Entities
and the Kinro Entities, the combined monthly average of: (i) total assets,
excluding cash and short-term investments, minus (ii) total liabilities,
excluding (a) current and long-term debt, (b) intercompany balances, and (c)
income taxes payable or deferred, all as reflected on the monthly Consolidating
Balance Sheet of Drew and its subsidiaries; and

 

5.3.3     The term “Applicable Measurement Period” means, as the context
requires, the three year periods (i) from 2012 through 2014, and (ii) from 2013
through 2015, and (iii) from 2014 through 2016.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

5.3.4     The term “Adjusted EPS” means the earnings per diluted share as
reported by Drew in its consolidated financial statements.

 

5.3.5     The term “Benchmark EPS” means, for the 2012-2014 Applicable
Measurement Period, Adjusted EPS for 2011; and for any Applicable Measurement
Period thereafter, it means the Adjusted EPS for the year immediately preceding
that Applicable Measurement Period, but not more than 115% or less than 85% of
the immediately prior Benchmark EPS.

 

5.4     Notwithstanding anything to the contrary contained herein, the following
shall apply to payment of the RONA Bonus:

 

5.4.1 The RONA Bonus shall be paid from, and applied against, the annual
incentive compensation bonus pools established for the employees of the LCI
Entities and the Kinro Entities; provided, however, that the amount of RONA
Bonus earned for any year during the Term which cannot be paid from the bonus
pools for such year shall be paid from the bonus pools established for the next
succeeding year or years.

 

5.4.2     For any year during the Term, the first $800,000 of RONA Bonus will be
paid in cash; 50% of the RONA Bonus in excess of $800,000 (the “Excess Bonus”)
will be paid in DSUs; and 50% of the Excess Bonus will be paid in cash. Election
by the Executive to defer receipt of the shares of stock deliverable pursuant to
the DSUs must be for a period of not less than three years from the date the
number of DSUs is determined, and in each case must be made in December of each
year preceding the year for which the DSUs could be earned, on a form furnished
by Drew or the Corporations.

 

5.4.3     All cash payments and grants and issuances of DSUs, or LTI Shares
shall be made on, or as soon as practicable after, the date on which the
Compensation Committee approves the determination of the RONA Bonus or the LTI
Shares following Drew’s release of its year-end results of operations, but in no
event later than two and one-half months after the end of Drew’s fiscal year for
which the LTI Award is earned.

 

5.5     Nothing in this Agreement, nor any fixing of compensation in the form of
Base Salary, RONA Bonus, LTI Award deferred compensation, securities, or
otherwise, shall prevent the Compensation Committee from granting to the
Executive additional compensation in the form of cash, salary increases,
deferred compensation, securities or otherwise.

 

6.     Compliance.

 

6.1     Drew, the Corporations and the Executive intend that the provisions of
this Agreement shall comply in all respects with the requirements of section
409A of the Internal Revenue Code of 1986, as amended (the “Code). Accordingly,
notwithstanding anything in this Agreement to the contrary, all elections to
defer, distributions, and all other aspects of this Agreement, shall be made in
compliance with Section 409A of the Code and any regulations or other guidance
thereunder. To the extent required, this Agreement will be revised and amended
in order to comply with the provisions of Section 409A of the Code, as amended
from time to time, and any regulations or guidance thereunder as described in
Notice 2008-13 or other guidance thereunder.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

6.2     In no event shall the Executive receive any awards which are deemed to
be deferred compensation under the provisions of Section 409A of the Code,
unless all aspects of such awards meet the requirements of Section 409A of the
Code, provided, however, in the event that any such award(s), at the time the
award is granted, is not intended to, or is unable to, meet all of the
requirements of Section 409(A), such award(s) shall be paid in cash and not be
deferred.

 

6.3     All compensation, in whatever form, payable pursuant to this Agreement
shall be subject in all respects to the terms, provisions and conditions of the
Drew Industries Incorporated Equity Award and Incentive Plan, as Amended and
Restated, as amended from time to time (the “Plan”).

 

6.4     Notwithstanding anything herein to the contrary, if at the time of the
Executive’s “Separation From Service” (as hereinafter defined) the Executive
shall be a “specified employee” (within the meaning of Treasury Regulation
1.409A-1(i)), as determined in a uniform manner by the Corporation, and the
Corporation makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code), such amount payable to the Executive shall not be paid or commence until
the first business day after six months following the Executive’s “Separation
From Service” (or if earlier upon his death). The term “Separation From Service”
shall mean the Executive’s termination of active employment, whether voluntary
or involuntary (other than by death) with the Corporations or any of their
affiliated companies within the meaning of Treasury Regulation 1.409A-1(h). The
Corporations will determine whether the Executive has terminated active
employment (and incurred a Separation From Service) based upon facts and
circumstances described in Treasury Regulation 1.409A-1(h)(1)(ii). The Executive
shall incur a Separation From Service if the Corporation and the Executive
reasonably anticipate that the Executive will not perform any additional
services after a certain date or that the level of bona fide services (as an
employee or an independent contractor) will permanently decrease to no more than
twenty (20%) percent of the average level of bona fide services performed over
the immediately preceding 36-month period. The provisions of this Section 6.4
shall only apply if, and to the minimum extent, necessary to comply with Section
409A of the Code, to avoid the Executive’s incurrence of any additional taxes or
penalties under Section 409A.

 

7.     Benefits.

 

7.1     The Executive and his immediate family shall continue to receive medical
coverage at least equivalent, in nature and extent, and at no greater expense to
the Executive, to the medical coverage afforded to him by LCM prior to the date
hereof, and such other reasonable benefits which he has received from LCM prior
to the date hereof.

 

7.2     The Executive agrees to have an annual comprehensive physical
examination at the expense of the Corporations (to the extent not covered by
insurance) by a physician of his choice.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

7.3     The Executive shall be eligible to participate in any pension,
retirement, or profit-sharing plan adopted by Drew or the Corporations for the
benefit of its executives.

 

7.4     Drew and the Corporations shall maintain, at no cost to the Executive,
disability insurance providing for weekly payments to the Executive, in the
event the Executive shall fail or be unable to perform his obligations
hereunder, in the amount of not less than $120,000 per year. Such payments shall
continue for the maximum available term after the commencement of disability.

 

7.5     Drew and the Corporations, at their expense, will make available to the
Executive one automobile (or an automobile allowance at the option of the
Executive), in accordance with Corporations’ automobile policy, together with
gasoline, customary insurance, maintenance and license fees, to be used in
connection with the business of Drew, the LCI Entities and the Kinro Entities.

 

7.6     The Executive shall be entitled to a vacation in each year during the
Term of not less than three (3) weeks.

 

8.     Expenses. All travel and other expenses incident to the rendering of
services by the Executive hereunder in accordance with the travel policies of
the LCI Entities and the Kinro Entities will be paid by Drew or the
Corporations. If any such expenses are paid in the first instance by the
Executive, Drew or the Corporations will reimburse him therefore on presentation
of expense vouchers.

 

9.     Termination.

 

9.1     If, on account of physical or mental “Disability” (as defined herein)
the Executive shall fail or be unable to continue the full performance of his
responsibilities for Drew and the Corporations for a continuous period of six
(6) months, Drew or the Corporations may, at their option, at any time
thereafter, upon thirty (30) days written notice to the Executive, terminate
this Agreement, and this Agreement shall come to an end at the end of said
notice period as if such date were the termination date of this Agreement.
Notwithstanding the termination of the period of employment as aforesaid, Drew
and the Corporations shall (i) pay the Proportionate RONA Bonus and the
Proportionate LTI Shares (both as defined herein), to the Executive, (ii) for a
period of one (1) year, pay to the Executive the difference between the Base
Salary and the amount of disability payments received by the Executive pursuant
to disability insurance provided in accordance with this Agreement and provide
the benefits provided in Section 7 hereof, and (iii) deliver, as soon as
practicable, the shares of stock deliverable pursuant to outstanding DSUs
awarded to the Executive.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

9.1.1     “Disability” shall mean a condition of the Executive whereby he
either: (i) is unable to continue to fully perform his duties and
responsibilities under this Agreement by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Corporations. Drew and the
Corporations will determine whether the Executive has incurred a Disability
based on its own good faith determination and may require the Executive to
submit to reasonable physical and mental examinations for this purpose. In the
absence of agreement between the Corporations and the Executive, each party
shall nominate a qualified physician and the two physicians so nominated shall
select a third physician who shall make the determination as to Disability.

 

9.2     In the event of the death of the Executive during the Term, this
Agreement shall terminate on the date of death. In such case, Drew and the
Corporations shall continue to pay to the heir or designee of the Executive (i)
the Base Salary, and the benefits provided in Section 7 hereof, which the
Executive would have been entitled to receive but for such termination, for a
period of one (1) year from the date of death of the Executive, and (ii) the
Proportionate RONA Bonus and the Proportionate LTI Shares; and all shares of
stock deliverable pursuant to outstanding DSUs awarded to the Executive will be
delivered, as soon as practicable, to the heir or designee of the Executive.

 

9.3     Drew or the Corporations shall have the right to terminate this
Agreement at any time upon ten (10) days written notice to the Executive if the
Executive engages in any “Detrimental Activity”. In such event, this Agreement
shall come to an end as of the end of such notice period as if such date were
the termination date of this Agreement.

 

9.3.1     For purposes of this Agreement, “Detrimental Activity” means (i) the
unauthorized rendering of services for any organization or engaging, directly or
indirectly, in any business which is competitive with the business of Drew or
the Corporations; (ii) the disclosure to any person or entity outside Drew and
the Corporations, or use in other than Drew’s and the Corporations’ business,
without prior written authorization from Drew and the Corporations, of any
“Confidential Information” (as defined herein) or material relating to the
business of Drew and the Corporations; (iii) activity that results in
termination of the Executive’s services as an employee of Drew or the
Corporations for Cause (as defined herein), or (iv) any other conduct or act
reasonably determined by Drew and the Corporations to be injurious, detrimental
or prejudicial to any interest of the Corporations. “Cause” means willful
material breach of the terms of this Agreement, the Plan, or any other agreement
between the Executive and the Corporations or Drew, willful misconduct or gross
negligence which has an adverse effect, financial or otherwise, on Drew, the
Corporations or any of their subsidiaries; dishonesty, embezzlement, fraud,
accepting bribery or kickbacks or similar acts involving Drew, the Corporations
or any of its subsidiaries, or in connection with employment by the Corporations
or any of their subsidiaries; conviction of, or a plea of guilty or nolo
contender to, a felony or any crime involving moral turpitude; or habitual
absenteeism as a result of substance abuse.

 

9.4     If the Executive’s employment is terminated in accordance with Sections
9.1, 9.2, or 9.3, Drew and the Corporations shall have the right at their sole
discretion, to convert all or any DSUs earned pursuant to the RONA Bonus and the
LTI Award into shares of Drew’s Common Stock or into cash equivalent in value to
such shares based on the closing price of the Common Stock on the NYSE on notice
to the Executive within ten (10) days of the date of termination.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

9.5     Subject to Section 6.4 hereof, in the event Drew or the Corporations
terminate the Executive’s employment for any reason other than as provided in
Section 9.3 hereof, all unvested stock-based awards of the Executive shall
immediately become fully vested, except for the LTI Shares, and the Corporations
shall pay to the Executive (i) the Proportionate RONA Bonus, plus (ii) the
Proportionate LTI Shares;

 

9.5.1     For purposes of this Section:

 

(i)     The term “Proportionate RONA Bonus” means, if termination of employment
occurs prior to the expiration of any full year during the Term, the RONA Bonus
calculated proportionately based on the number of months of employment during
such year, over 12; and

 

(ii)     If termination of employment occurs prior to expiration of any
Applicable Measurement Period, (i) each such Applicable Measurement Period shall
terminate on December 31 of the year in which termination of employment occurs,
and (ii) the Proportionate LTI Shares shall be the LTI Shares calculated as
follows:

 

(A)     If Drew or the Corporations terminate the Executive’s employment in the
first year of any Applicable Measurement Period and Adjusted EPS for that year
exceeds the Benchmark EPS by more than six (6%) percent, the Executive shall be
entitled to receive LTI Shares in proportion to the percentage increase in such
Adjusted EPS over 6% up to a percentage increase of twelve (12%) percent, and

 

(B)     If Drew or the Corporations terminate the Executive’s employment in the
second year of any Applicable Measurement Period and Adjusted EPS for that year
exceeds the Benchmark EPS by more than twelve and one-half (12.5%) percent, the
Executive shall be entitled to receive LTI Shares in proportion to the
percentage increase in such Adjusted EPS over 12.5% up to a percentage increase
of twenty five (25%) percent, and

 

(C)     If Drew or the Corporations terminate the Executive’s employment in the
third year of any Applicable Measurement Period and Adjusted EPS for that year
exceeds the Benchmark EPS by more than twenty (20%) percent, the Executive shall
be entitled to receive LTI Shares in proportion to the percentage increase in
such Adjusted EPS over 20% up to a percentage increase of forty (40%) percent,
less the number of LTI Shares received with respect to the second year of such
Applicable Measurement Period, and

 

(D)     in each case (A)-(C) multiplied by a fraction, the numerator of which
shall be the number of months of employment since the first day of each such
Applicable Measurement Period and the denominator of which shall be 36, and

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

(E)     All shares of stock represented by DSUs due to the Executive pursuant to
the Proportionate RONA Bonus shall be issued and delivered to the Executive on
the termination date.

 

9.6     Subject to Section 6.4 hereof, if the Corporations terminate the
Executive’s employment at any time during the last two years of the Term for any
reason other than as provided in Sections 9.1, 9.2 or 9.3 hereof, in addition to
the payments required by this Section, the Corporations shall pay the Executive,
the Base Salary, and the Benefits provided in Section 7 hereof, for a period of
two (2) years from the date of termination, payable according to the customary
payroll practices of the Corporations.

 

10.     Non-Competition-Corporate Property-Confidential Information

 

10.1     During the Term, and for a period of three (3) years from the date of
termination or expiration of this Agreement (the “Restricted Period”), the
Executive will not, directly or indirectly, undertake or perform services in or
for, or render services to, participate in, or have financial interest in, or
engage in, any business competitive to that of the business of the LCI Entities,
the Kinro Entities or Drew (collectively, the “Affiliated Companies’) or solicit
for employment or employ any employee of the Affiliated Companies. For purposes
hereof, a business shall be deemed competitive if it is conducted in any
geographic or market area in which any of the Affiliated Companies are engaged
in business during the Restricted Period and involves the development, design,
manufacture, marketing, packaging, sale, use in production, or distribution, of
any products developed, designed, manufactured, sold, used in production, or
distributed, or the offering of any services offered, by any of the Affiliated
Companies, whether on the date hereof or as of the termination or expiration
date of this Agreement including, but not limited to, products for the
manufactured housing (including park and office models), modular housing,
recreational vehicle, bus, and boat and other specialty utility trailer,
industries; and the Executive will be deemed directly or indirectly to engage in
such business if the Executive, or any member of his immediate family
participates in such business, or in any entity engaged in or which owns such
business, as an officer, director, employee, consultant, partner, individual
proprietor, manager or as an investor who has made any loans, contributed to
capital stock or purchased any stock; the Executive will not, at any time,
utilize any tradenames or corporate names used by the Affiliated Companies, or
any derivatives of such names, in any business competitive to that of the
business of the Affiliated Companies, nor any patent, trademark, tradename,
service mark, logo, copyright or similar intellectual property, whether or not
registered, of any of the Affiliated Companies. The foregoing, however, shall
not be deemed to prevent the Executive from investing in securities if such
class of securities in which the investment is made is listed on a national
securities exchange or is of a company registered under Section 12(g) of the
Securities Act of 1934 and, if the company in which such investment is made
competes with any of the Affiliated Companies, such investment represents less
than one (1%) per cent of the outstanding securities of such class.

 

10.2     The Executive agrees that all products, packaging, inventions, patents,
patent applications, designs, creations, ideas, techniques, methods, or any
portions thereof, or any improvements or modifications thereon, or any know-how
or procedures related thereto, which relate to the business of the Affiliated
Companies, conceived, invented, discovered or executed by the Executive, whether
or not marketed or utilized by the Affiliated Companies, shall be sole and
exclusive property of the Affiliated Companies, without additional compensation
payable thereof; and by these presents the Executive hereby assigns to the
Corporations any and all right, title and interest he has, or may have, therein.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

10.3     The Executive acknowledges and agrees that during, and as a consequence
of employment with Drew and the Corporations, he has learned, and he will learn,
confidential, proprietary and trade secret information of and about the
Affiliated Companies, and has had access to and has been involved in the
development and utilization of the Affiliated Companies’ confidential and
proprietary business information. “Confidential Information” means information
about the Affiliated Companies in whatever form disclosed or known to the
Executive as a consequence of his employment by the Corporations which relates
to the Affiliated Companies’ business, products, processes, or services that
gives them a competitive advantage in the marketplace, including, but not
limited to: (a) any information that would be considered a trade secret within
the meaning of applicable Federal or state law; (b) information relating to any
of the Affiliated Companies’ existing products or services or products or
services under development; (c) information relating to the Affiliated
Companies’ business dealings with customers or suppliers; (d) confidential
customer or prospective customer lists; (e) sales-prices, costs, and profit
margins; (f) confidential marketing and advertising programs; (g) financial
information; (h) sales performance and strategies; (i) human resources
strategies; (j) merger and acquisition plans; and (k) proprietary software or
processes utilized by the Affiliated Companies. Confidential Information does
not include information that the Executive proves was generally known and
readily available to the Affiliated Companies’ competitors through legitimate
means. The Executive agrees that he will not, either during the Term or at any
time after the termination or expiration of this Agreement, disclose to anyone
(except as authorized by Drew and the Corporations in furtherance of their
business), publish, or use in competition with the Affiliated Companies, any of
their Confidential Information. The Executive further agrees to abide by all
rules or regulations that Drew or the Corporations may implement from time to
time to further protect their Confidential Information.

 

10.4     The Executive has carefully considered the nature and extent of the
restrictions placed upon him, and the rights and remedies Drew and the
Corporations have under this Agreement, and acknowledges and agrees that they
are reasonable as to time, territory, and activity; are designed to eliminate
unfair competition to the Corporations; do not stifle the Executive’s inherent
skill and experience or prohibit the Executive from being gainfully employed in
the Executive’s chosen profession; are fully required to protect the legitimate
interests in Drew and the Corporations; and do not confer a benefit upon Drew or
the Corporations disproportionate to the restrictions imposed upon the
Executive, or the consideration given therefor. It is the intention of the
parties that, if any court of competent jurisdiction after a hearing on the
merits construes any provision or clause of this Section 10, or any portion
thereof, to be illegal, invalid or unenforceable because of the duration of such
provision or the area or matter covered thereby, such court shall reduce the
duration, area, or matter of such provision, and in its reduced form, such
provision shall then be enforceable and shall be enforced.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

10.5     Provided that the Executive’s employment was not terminated by Drew or
the Corporations pursuant for Detrimental Activity and for so long as Executive
is not in default hereof, during the Restricted Period Drew and the Corporations
will provide the Executive with the medical coverage and disability insurance to
which he is entitled pursuant to Sections 7.1 and 7.4 hereof, reduced by the
medical coverage and disability insurance received by the Executive from other
employment or consulting activities.

 

10.6     The Executive agrees that the obligations created by the restrictions
placed upon him by this Section 10, as well as Drew’s and the Corporations’
rights and remedies in connection therewith, are in all respects transferable by
Drew and either of the Corporations to any transferee of all or substantially
all of the assets of the Corporations, or to the acquirer(s) of Drew’s or either
of the Corporation’s capital stock.

 

11.     Notices.

 

11.1     All notices and other communications hereunder shall be in writing and
shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, telegram, facsimile or other standard form of
telecommunication, or by registered or certified post-paid mail, return receipt
requested, or by courier, and addressed as follows, or to such other address as
any party may notify the other in accordance with the provisions hereof:

 

 

To the Corporations:

c/o Lippert Components, Inc.
2703 College Avenue
Goshen, Indiana46526
Attention: Chief Financial Officer
Telephone: (574) 535-1125
Telecopy: (574) 535-2091

                -copy to-

Drew Industries

Governance Committee

c/o Wingate Partners

750 North St. Paul St.

Dallas, TX 75201
Attention: Chairman

Telephone: (214) 720-1313
Telecopy: (214) 871-8799

To the Executive:

Jason D. Lippert

 

12.     Additional Provisions.

 

12.1     This Agreement constitutes the entire Agreement between the parties,
and there are no terms other than those contained herein. No variation hereof
shall be deemed valid unless in writing and signed by the parties hereto, and no
discharge of the terms hereof shall be deemed valid unless by full performance
by the parties hereto, or by a writing signed by the parties hereto.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

12.2     This Agreement shall inure to the benefit of and be binding upon Drew,
the Corporations, their successors and assigns, and the Executive, his heirs,
executors, administrators and legal representatives.

 

12.3     This Agreement shall not be terminated, voluntarily or involuntarily,
by the liquidation or dissolution of Drew or the Corporations or by the merger
or consolidation of the Corporations with or into another corporation.

 

12.4     Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law. If any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision,
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.

 

12.5     This Agreement shall be governed by the internal laws of the State of
Indiana without giving effect to principles of conflicts of law. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the United
States District Court located in Indianapolis, Indiana over any suit, action or
proceeding arising out of or relating to this Agreement. Each party hereby
irrevocably waives to the fullest extent permitted by law, (i) the right to a
trial by jury; (ii) any objection that they may now or hereafter have to the
venue of any such suit, action or proceeding brought in any such court; or (iii)
any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. Final judgment in any suit, action or proceeding brought in
any such court shall be conclusive and binding upon each party duly served with
process therein and may be enforced in the courts of the jurisdiction of which
either party or any of their property is subject, by a suit upon such judgment.

 

12.6     This Agreement may be executed in one or more counterparts, each of
which shall be an original, but all of which shall be deemed to be one and the
same instrument.

 

12.7     In the event of any proceeding involving a claim or dispute arising
under this Agreement, the prevailing party (by motion, on the merits, or
otherwise) shall be entitled to recover, in addition to any remedy awarded in
such proceeding, all costs and expenses, including actual attorneys fees,
incurred by the prevailing party in such proceeding.

 

12.8     The headings of this Agreement are for the convenience of reference
only and shall not affect in any manner any of the terms and conditions hereof.

 

(Signature Page Follows)

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

IN WITNESS. WHEREOF, the Corporations have caused these presents to be signed by
their duly authorized officers, and the Executive has hereunto set his hand the
day and year first above written.

 

 

DREW INDUSTRIES INCORPORATED

 

By:___________________________________

 

LIPPERT COMPONENTS MANUFACTURING,
INC.

By:

 

 

 

KINRO MANUFACTURING, INC

 

By:_________________________________

 

 

 

_________________________________

Jason D. Lippert

 

 

 

- 13 -